 1   PRERAK SHAH
     Deputy Assistant Attorney General
 2   MICHELLE-ANN C. WILLIAMS
 3   United States Department of Justice
     Environment and Natural Resources Divison
 4   Natural Resources Section
     P.O. Box 7611, Washington, D.C. 20044
 5   202-305-0420 || 202-305-0506 (fax)
 6   michelle-ann.williams@usdoj.gov

 7   Counsel for Federal Defendants
 8
 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10
11
                                                           )       Case No: 3:19-cv-00661-LRH-WGC
12   GREAT BASIN RESOURCE WATCH; et al.,                   )
                                                           )
13                  Plaintiffs,                            )
                                                           )
14
     UNITED STATES DEPARTMENT OF THE                       )
15   INTERIOR; et al.,                                     )
                                                           )
16                  Federal Defendants,                    )
17                                                         )
     EUREKA MOLY, LLC,                                     )
18                                                         )
     and                                                   )
19                  Defendant-Intervenor.                  )
20                                                         )

21     FEDERAL DEFENDANTS’ UNOPPOSED MOTION FOR AN ENLARGEMENT OF
                           THE ANSWER DEADLINE
22
23          Pursuant to Local Rule IA 6-1, Federal Defendants hereby respectfully ask the Court for an

24   enlargement of time to answer Plaintiffs’ First Amended Complaint [ECF No. 14] in this case.

25   Federal Defendants request an extension of four days (4) days from the current date of March 9,
26
     2020, up to and including March 13, 2020, to file their answer. This motion is Federal Defendants’
27
     second request for an extension of time to answer Plaintiffs’ Amended Complaint.
28

                                                      1
 1           In support of this motion, the undersigned counsel notes that due to a medical issue that arose

 2   during work-related travel on Wednesday, March 4, 2020, she is unable to finalize Federal
 3
     Defendants Answer to Plaintiffs’ Amended Complaint to meet Federal Defendants’ March 9, 2020
 4
     filing deadline.
 5
             Counsel for Federal Defendants consulted with counsel for the parties on March 6, 2019, who
 6
 7   indicated that they do not oppose this motion.

 8           For the foregoing reasons, Federal Defendants respectfully request that this Court grant

 9   Federal Defendants an additional four days, up to and including March 13, 2020, for its response to
10
     Plaintiffs’ First Amended Complaint.
11
12       Respectfully submitted this 6th day of March, 2020.

13                                                          PRERAK SHAH
                                                            Deputy Assistant Attorney General
14                                                          United States Department of Justice
                                                            Environment and Natural Resources Div.
15
16                                                          /s/ Michelle-Ann C. Williams
                                                            MICHELLE-ANN C. WILLIAMS
17                                                          Natural Resources Section
                                                            P.O. Box 7611, Washington, D.C. 20044
18                                                          202-305-0420 || 202-305-0506 (fax)
19                                                          michelle-ann.williams@usdoj.gov

20                                                          Counsel for Federal Defendants
21
22
                                                      IT IS SO ORDERED:
23
                                                      DATED: March 9, 2020.
24
25
26                                                    __________________________
                                                      UNITED STATES MAGISTRATE JUDGE
27
28

                                                        2
